Case 2:19-cr-00190-JAD-NJK Document 28 Filed 07/28/20 Page 1 of 3




                                 1
Case 2:19-cr-00190-JAD-NJK Document 28 Filed 07/28/20 Page 2 of 3




                                 2
       Case 2:19-cr-00190-JAD-NJK Document 28 Filed 07/28/20 Page 3 of 3




                              the parties' stipulation to extend time is GRANTED. Docket

No. 27. The United States' response to Defendant's motion to suppress evidence must be

filed no later than August 28, 2020.

                     28th




                                             3
